[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 11-10913         ELEVENTH CIRCUIT
                                        Non-Argument Calendar      AUGUST 24, 2011
                                      ________________________        JOHN LEY
                                                                       CLERK
                               D.C. Docket No. 1:10-cr-20524-ASG-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                             Plaintiff-Appellee,

                                                versus

PEDRO DESOUSA,
a.k.a. Pedro J. De Sousa,

llllllllllllllllllllllllllllllllllllllll                          Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (August 24, 2011)



Before WILSON, MARTIN, and BLACK, Circuit Judges.

PER CURIAM:
      Pedro DeSousa appeals his 33-month sentence, imposed after he pleaded

guilty to one count of conspiracy to commit mail and wire fraud, in violation of 18

U.S.C. § 1349. DeSousa contends that his sentence is substantively unreasonable.

After review, we affirm.

                                           I.

      We review the reasonableness of a sentence under a “deferential abuse-of-

discretion standard.” Gall v. United States, 552 U.S. 38, 41, 128 S. Ct. 586, 591

(2007). In reviewing a sentence for reasonableness, we perform two steps. United

States v. Shaw, 560 F.3d 1230, 1237 (11th Cir. 2009). First, we ensure that the

district court did not commit significant procedural error, “such as failing to

calculate (or improperly calculating) the Guidelines range, treating the Guidelines

as mandatory, failing to consider the § 3553(a) factors, selecting a sentence based

on clearly erroneous facts, or failing to adequately explain the chosen

sentence—including an explanation for any deviation from the Guidelines range.”

Gall, 552 U.S. at 51, 128 S. Ct. at 597.

      If we conclude that no procedural error occurred, “the second step is to

review the sentence’s ‘substantive reasonableness’ under the totality of the

circumstances, including ‘the extent of any variance from the Guidelines range.’”

Shaw, 560 F.3d at 1237 (quoting Gall, 552 U.S. at 51, 128 S. Ct. at 597).

                                           2
“Although we do not automatically presume a sentence within the [G]uidelines

range is reasonable, we ‘ordinarily . . . expect a sentence within the Guidelines

range to be reasonable.’” United States v. Hunt, 526 F.3d 739, 746 (11th Cir.

2008) (quoting United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005))

(alteration in original). “The party challenging the reasonableness of a sentence

‘bears the burden of establishing that the sentence is unreasonable in the light of

both [the] record and the factors in section 3553(a).’” United States v. Flores, 572

F.3d 1254, 1270 (11th Cir. 2009) (quoting Talley, 431 F.3d at 788) (alteration in

original).

      DeSousa does not contend that the district court committed procedural error.

Rather, he argues that his 33-month sentence, which was within his Guidelines’

range of 27 to 33 months’ imprisonment, is substantively unreasonable because it

is greater than necessary to achieve the purposes of sentencing. However,

DeSousa fails to offer any reason why the record does not support his sentence.

Accordingly, DeSousa has not carried his burden of showing that his sentence is

unreasonable. See Flores, 572 F.3d at 1270.

      AFFIRMED.




                                          3